678 So.2d 514 (1996)
William PULS and Janna Puls, Appellants,
v.
CITY OF PORT ST. LUCIE, Donald Cooper, Roger Orr, and Mark Hendricks, Appellees.
No. 95-3166.
District Court of Appeal of Florida, Fourth District.
August 28, 1996.
Jeffrey S. Kurtz, Wellington, for appellants.
Rhea P. Grossman of Rhea P. Grossman, P.A., Miami, for appellees.
PER CURIAM.
As to the City of Port St. Lucie and city manager Donald Cooper, we reverse the order granting the motion to dismiss. Appellants were the proper party plaintiffs to the lawsuit seeking public records. The complaint facially stated a cause of action for relief under chapter 119, Florida Statutes (1995). Whether or not the custodian designated under section 119.021 was served with a records request is not germane to this lawsuit. Section 119.07(1)(a) imposes a duty of disclosure upon "[e]very person who has custody of a public record." (Emphasis supplied). Under the statute, the custodian, or custodian's designee, supervises the manner of disclosure. § 119.07(1)(a), Fla. Stat. (1995). Production of the records after the lawsuit was filed did not moot the issues raised in the complaint. We remand for an evidentiary hearing on the issue of whether, under the facts of this case, there was an unlawful refusal of access to the records within the meaning of section 119.12(1), Florida Statutes (1995). We affirm the dismissal as to appellees Orr and Hendricks.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
DELL, SHAHOOD and GROSS, JJ., concur.